Citation Nr: 1632356	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  12-00 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a right shoulder strain.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1988 to March 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

During the pendency of the Veteran's appeal, his service-connected right shoulder strain was increased to 10 percent disabling, effective August 6, 2009, the original date of claim.  In an August 2015 decision, the Board denied a disability rating in excess of 10 percent.  Subsequently, in a May 2016 Joint Motion for Remand (JMR), the United States Court of Appeals for Veterans Claims (Court), vacated the Board's August 2015 decision and remanded the claim for readjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In the May 2016 JMR, the Court found that the Board erred in its evaluation of the Veteran's right shoulder strain because it failed to address whether his reported limitation of motion during flare-ups warranted a higher disability rating.  In a March 2015 VA examination report, the examiner noted that the Veteran experienced functional impairment in the form of "difficulty raising right shoulder above head during flare up of pain."  During this examination, the Veteran also reported "difficulty reaching overhead for long time."  

In the August 2015 decision, the Board found the Veteran to be competent and credible in describing his right shoulder symptoms.  Despite this, the Court found that the Board provided an inadequate statement of reasons or bases for its conclusion that "[t]he evidence does not show, nor does the Veteran allege, that he has, or at any time during the period for consideration has had, limitation of arm motion at shoulder level."  The Board finds the Veteran's claim must be remanded for a new VA examination to fully address the current symptomatology of his service-connected right shoulder strain.  

In Correia v. McDonald, No. 13-3238, slip op. (U.S. Vet. App. July 5, 2016), the Court held that 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The regulation specifically states, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59 (2015).  Therefore, in light of Correia, the case must be remanded for a new VA examination with complete range of motion testing.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his right shoulder strain.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2. Ask the Veteran to provide a release for relevant outstanding private records of treatment.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159 (2015).  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3. Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his right shoulder strain.  The examiner should note in the examination report that the claims folder and this remand have been reviewed.  Any testing deemed necessary should be performed, including x-rays and appropriate range of motion studies.  

The joint should be tested for pain on both active and passive range of motion in weight bearing and nonweight bearing and, where applicable, compared with the range of the opposite undamaged joint.  

The examiner should further comment on:

a. Whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits the Veteran's functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

b. The examiner should specify if ankylosis is present.  The examiner must then render an opinion concerning the effect of the Veteran's service-connected right shoulder strain on his ordinary activity and his ability to procure and maintain employment.  

c. The examiner should specifically comment on the March 2015 VA examination report, which noted that the Veteran experienced functional impairment in the form of "difficulty raising right shoulder above head during flare up of pain," as well as the Veteran's comments that he had "difficulty reaching overhead for long time."

4. Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record. If the examiner finds it impossible to provide any part of the requested opinions without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

5. Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues. An appropriate period of time should be allowed for response by the Veteran and his representative. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




